Citation Nr: 9933426	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  97-02 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1970 to 
March 1972, to include service in Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1995 rating decision from the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
PTSD.


FINDING OF FACT

The record contains a diagnosis of PTSD, which has been 
related by a therapist to in-service stressors as reported by 
the veteran.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in every appeal is 
whether the veteran has presented evidence of a well-grounded 
claim.  "[A] person who submits a claim for benefits under a 
law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."  
For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See generally Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table).  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

Under 38 C.F.R. § 3.304(f) (1999), a well-grounded claim for 
service connection for PTSD requires the presence of three 
elements:  (1) A current medical diagnosis of PTSD; 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  See Cohen v. Brown, 
10 Vet. App. 128, 138 (1997).  The existing record contains a 
diagnosis of PTSD by David Wilson, a "therapist," in a 
report dated March 1995, and such was related to incidents of 
service as reported by the veteran.  As such, the claim is 
well grounded.


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.


REMAND

As the Board finds the veteran's claim of entitlement to 
service connection for PTSD is well grounded, VA has a duty 
to assist the veteran with respect to his claim.  
38 U.S.C.A. §  5107;  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

The evidence shows that the veteran was in Vietnam from March 
1971 to January 1972.  Unless it is shown that he engaged in 
combat with the enemy and his claimed stressors are related 
to such combat, there must be credible supporting evidence 
that the claimed in-service stressors occurred in order to 
support the diagnosis of PTSD.  The existence of an event 
alleged as a "stressor" that results in PTSD, though not 
the adequacy of the alleged event to cause PTSD, is an 
adjudicative, not a medical determination.  Zarycki v. Brown, 
6 Vet. App. 91 (1993).  

In a statement of April 18, 1995 the veteran recounted 
multiple stressful incidents to include the following:  1) 
serving as a door gunner with the 1st Air Cavalry Division, 
during which he was the subject of rocket, mortar, and ground 
attacks; 2) witnessing his commanding officer, Major Hughie 
Adams, and aircraft commander, Captain Curran, go down in a 
helicopter in August 1971 in or around the Central Highlands; 
and 3) witnessing a friend, "short round" Robinson, and a 
door gunner, S/4 Durant or Durand, being shot down in a 
helicopter.  In the March 1995 therapist's report, it was 
noted that another alleged stressor was witnessing a soldier 
being shot between the eyes while on a helicopter.  From the 
record it does not appear that the RO attempted to obtain 
verification of the veteran's claimed stressors.  Such must 
be accomplished prior to Board adjudication of the claim.

The veteran's service personnel records now on file do not 
reflect his actual duty assignments for his period of active 
duty from August 1970 to March 1972, although other service 
department documents appear to indicate that he was assigned 
to A/227th Aslt Hel Co, 52nd Avn Bn (CBT) and to the 3rd AHC, 
1st Aviation Brigade.  His DD Form 214 reflects that he 
served in Indochina (Vietnam) from April 20, 1971 to January 
27, 1972.  Thus, his statement (April 18, 1995) that he saw a 
helicopter shot down on January 9, 1971 requires further 
explanation.

In view of the above, the case is remanded for the following:

1.  The RO should contact the veteran 
with notice of the purpose of this remand 
and afford him opportunity to provide any 
additional specific information 
pertaining to alleged stressful events of 
service, particularly informing him of 
the probative value of any detailed 
information regarding dates, places, 
detailed descriptions of events, and/or 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, units of 
assignment and any other identifying 
detail.  In particular, he should be 
asked to provide complete identification, 
to company level, of the units to which 
he was assigned while in Vietnam and the 
approximate periods of assignment to each 
unit.  He also should be asked to further 
explain his claimed witnessing of a 
helicopter being shot down on January 9, 
1971, when his DD Form 214 states that he 
served in Vietnam from April 20, 1971.  
He should also be asked whether his 
friend "short round" Robinson and S/4 
Durant (or Durand) were on the helicopter 
that he referred to as being shot down on 
January 9, 1971, and, if they were not, 
he should explain when, where and how 
they were killed.  The veteran also 
should be requested to provide 
information describing the circumstances 
under which he was awarded the Bronze 
Star Medal and the Air Medal and to 
submit the citations for those awards.  
The RO also should ask the veteran to 
identify all treatment or evaluation that 
he has received since his separation from 
service for any emotional problems, 
substance abuse problems, or the like and 
the RO should then obtain a copy of his 
medical records.  The veteran should also 
be advised that he is free to identify 
and/or submit other information in 
support of his claim.

2.  The National Personnel Records Center 
(NPRC) should be asked to provide any 
additional service personnel records 
showing the veteran's units of assignment 
and his principal duties while stationed 
in Vietnam.  NPRC should be specifically 
asked to search for any documentation 
that the veteran served as a door gunner.  
The "Record of Assignments" now on file 
merely shows that he served on active 
duty form August 27, 1970 to March 31, 
1972, with reference to his having been 
an Army Helicopter Repairmen.  (The 
listing of specific duties beginning May 
6, 1972 apparently refers to reserve 
service.) 

3.  Thereafter, the RO should send a copy 
of the veteran complete service personnel 
records, including his 201 file and DD 
Form 214, his April 25, 1995 statement of 
stressors, along with any additional 
stressor information he may provide, and 
a copy of this remand and all associated 
documents to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), located at 7798 Cissna Road, 
Suite 101, Springfield, Virginia 22150-
3197.  USASCRUR should be requested to 
provide any information that might 
corroborate each of the veteran's alleged 
stressors.  In particular, USASCRUR 
should be asked to document the deaths of 
the individuals identified by the veteran 
in his April 18, 1995 statement, the 
dates, causes and places of their deaths, 
and the units to which they were assigned 
when they died.  USACRUR also should be 
asked to provide unit histories or other 
historical information of unit combat 
involvement for the units to which the 
veteran was attached while in Vietnam.  
The response, negative or positive, 
should be associated with the claims 
file.  The RO should, as indicated, 
undertake follow-up through appropriate 
channels to obtain verification of the 
veteran's claimed stressor(s).

4.  Following the above, the RO must make 
a specific determination as to whether 
each claimed stressor is sufficiently 
verified and whether the evidence shows 
that the veteran engaged in combat with 
the enemy.  See VAOPGCPREC 12-99 (Oct. 
18, 1999).  All credibility issues 
related to this matter should be 
addressed at that time, including whether 
it was possible for the veteran to 
witness a helicopter being shot done on 
January 9, 1971 if he did not served in 
Vietnam until April 1971.  

5.  If and only if it is detemined that 
the veteran served in combat and/or any 
stressor is determined to be 
satisfactorily corroborated (and 
credibility matters such as his claimed 
observation of an aircraft being shot 
down in January 1971, when he apparently 
did not arrive in Vietnam until April 
1971 are satisfactorily resolved), the 
veteran should be afforded a VA 
psychiatric examination by a panel of two 
board-certified psychiatrists.  The RO 
must specify for the panel the 
stressor(s) it has determined are 
corroborated by the evidence of record 
and instruct the examiner that only those 
events may be considered for the purpose 
of determining whether exposure to a 
stressor in service has resulted in 
current psychiatric symptoms, and whether 
the diagnostic criteria to support a 
diagnosis of PTSD have been satisfied.

6.  The RO should review the record and 
ensure that all the above actions have 
been requested or completed as 
appropriate.  The RO should then review 
the case and re-adjudicate the veteran's 
claim of entitlement to service 
connection for PTSD.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the case 
which summarizes the pertinent evidence, 
to include any additionally received 
evidence; a full cite of the applicable 
legal provisions; and detailed reasons 
and bases for the decision.  The veteran 
and his representative should then be 
afforded the applicable time period to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals






